Case 9:19-cr-80083-DMM Document 12 Entered on FLSD Docket 07/23/2019 Page 1 of 3



                             UM TED STATES DISTRICT COURT
                             SOUTH ERN DISTRICT OF FLORIDA

                           CASE NO . 19-CR-80083-M lDDLEBR OOKS

  UM TED STATES OF AM ERICA

  VS.

  RICH ARD CICCARELLA,

                        D efendant.
                                             /
                                      FA CT UAT,PROFFER

                From at least N ovem ber 2017 through February 2018, the D efendant,using the

  internetusernam e RICH25N on a Russian websitenamed iM GSRC.RU,posted photop aphsof

  ltisdaughterw ith the caption,ttdirty com m entsw elcom ed''in the title ofthe m essageboard. The

  defendant,as RICH 25N ,created folders thatw ere accessible asw ell. In the to aughter''folder,

  the im ages included a com m entby m CH25N ,follow ed by com m entsofotherusers,as follow s:

             a. Posted with thecomm ent,Gr irty com ment'swelcom e,''wasaphotograph
                ofthe defendant's daughterwearing only underwear standing nextto a
                Christm as tree. Three users posted comm ents on November 26,2017
                including,dtbeautifulgirl'''Gûlovethepics''#and ûGcan shebemy present?''

             b. Posted was a photop aph of the defendant's daughter w earing only
                underwearplaying aboard gameTand sitting nextto an adultmale. Two
                users posted comm ents on N ovember 26,2017 including,çtwow''and
                çtstrip candyland!!!W hy didn'tIthink ofthatl''

             c. Postedw asaphotograph ofthe defendant'sdaughtersitting on abronzed
                lion in frontofasignthatread ttion Cotmtry Safari.'' Oneuserposted
                Eçwhatacutie''on November26,2017.

                The defendant, using the screen'nam e RICH 25N ,also created a folder entitled

  ûfW ife'' and çtsandra        R1CH25N created the following password protected foldersy:
Case 9:19-cr-80083-DMM Document 12 Entered on FLSD Docket 07/23/2019 Page 2 of 3



  iW eighborsM om and Daughterby m e,''çT ributes,''Ell-lotgid atwork,''and GçM isc.''
        1


            3.      The defendant,using the screen nam e R1CH 25N , also comm ented on photop aphs

  posted by otherusers. Severalexam plesofhis postings are asfollows:

                 a. OnJanuary3,2018at21:29,tmderneathnine(9)photoscaptionedasl<W ife,
                    and daughter.Tellmewhatyou would do ...,''R1CH 25N posted ççM '
                                                                                  mmm
                    sexy daughter. W ould you help her with me?'' Som e of the photos
                    displayedwhatappearedtobeabtonde-hairedadultfemale,ayoungblonde
                    11to14year-oldgirl,orbothofihem. ln eachphototheywerebothfully
                    clothed.

                 b. On February2,2018at20:12,undemeathtwelve(12)photoscaptionedas
                    CISat' Ion M usically,01,'9RICH25N posted çtshe ispretty '' kach phot
                         aI'                                                .           o
                    displayed what appeared to be an approxim ately nine-year-old girl
                    recording herselfsinging on a com puter.

            4.      Subscriberrecordsavailablefrom thiswebsitecoxlfirm ed thatthedefendant, using

  the screen no e RICIi25N used the email account richardzsn@yahoocom       .     and IP address

  73.49.133.59.

            5.      Com castresponded to arequestforsubscriberinform ation on the73.49.133.59 P

  address,thatthe subscriberofthe accountwasthe defendant, and provided hishome addressas

  the location ofservice in W estPalm B çach, R orida.

            6.      On M arch 8,2018,Federalagentsofthe DepartmentofHom eland Security made

  contactw ith the defendantathis place of em ploym ent located at 153 W oodbridge Road, Palm

  Beach,Florida. The defendantescorted the aggntsin and located a room where they a11could
    /


  speak. ThedefendantstatedthathewastheNon-commissionedOfficerinCharge(NCOIC)of
  a11 W hite House com munications for the United States Army atM ara Lago. The defendant

  advised he wasperm anently assigned to Palm Beach, R orida,and provided hiswork cellphone
Case 9:19-cr-80083-DMM Document 12 Entered on FLSD Docket 07/23/2019 Page 3 of 3



  number. He advised his email addresses were Richardciccarella84@ o ail.com and
  Richardciccarellazs@ o ail.com. HenotedthathisjobstatuswithintheUnitedStatesArmywas
  categorized asa Telecom m unications OperationsChief,D velM OS 25W .

                 D uring the recorded interview ,the defendantw as advised ofhisA rticle 131 rights

  and M iranda w arningsFederalagentsofthe D ep:artm entofH om eland Security,which he w aived

  freely, verbally, and in writing. The defendant stated that he had been using the w ebsite

  ischatstep''butstoppedusingitbecauseofquestibnablecommentsaboutchildren. Headvisedhe
  neverhad orused a RichardzsN@ yahoo.qom email. The defendantadmitted thathe posted
  sexualphotos of hisw ife online,butshe w asnot.aw are ofthe typesofphotosthey w ere. H ew as

  show n the photosposted in the iM GSRC .RU w ebsite and confirm ed those pictures to be his wife

  and the ones he had posted. The defendantadm itted posting photos ofhis daughter,butthen

  peoplebegan to postcom mentsthathe did notlike.

         8.      Thedefendant'swifeconfirm edthedefendanthad aU .S.Army issuedgrayiphone,

  phone num ber 202-814-9678,serialnllm ber352013075156767 which was password protected.

  She confirmed the defendantrecently created a www.yahoo.com emailaccountforhis Ejunlc
  em ail.'' Thedefendant'swifealso providedthatiQ5n''wasthedefendant'sM OS thatheusesfor

  passwordsand emailaddresses.

         9.      The Federalagents oftheD epartm entofH om eland Security asked the defendantif

  RichardzsN@ yahoo.com washisemailandagainhestated,:tNo''. Thedefendantwasthenasked
  toattempttologintowwm yahoo.com usingtheRichardzsN@ yahoo.com. Thedefendantused
  his phone,accessed the www.yahoo.com em ail login screen,and entered RichardzsN as the

  usernnm e. Thewebsiterequested hefillinthem issing digitsofwhatappeared tobehiswork cell

  Phone Im m ber aS a Secllrity IDCaSIICC. Once the defendantentered the m issing nllm bers,llisw ork
